EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail communication on 19-July-2022, subsequent to a telephonic interview with Mr. Josh Blanton on 7-July-2022.
Claims 1, 6, 8, 14 and 15 are amended as follows: 
Claim 1 (Currently Amended):  A method, comprising:
determining current flight characteristics for an aircraft via navigational sensors included in the aircraft; 
calculating where to locate a zero speed indicator on a display in the aircraft based on the current flight characteristics; by
calculating a first target acceleration vector according to an azimuth dependent solution;
calculating a second target acceleration vector according to an azimuth independent solution and
selecting one of the first target acceleration vector, the second target acceleration vector, or a combination of both the first target acceleration vector and the second target acceleration vector based upon the current flight characteristics of the aircraft, and on whether the azimuth dependent solution converges; and 
calculating a distance from a current location of the aircraft to a zero speed location, based on a location where the selected target acceleration vector is achieved; and 
projecting the zero speed indicator on the display at the zero speed location.


Claim 6 (Currently Amended):  The method of claim 1, where the calculating where to locate the zero speed indicator further comprises:
calculating first distances from [[a]] the current location of the aircraft to achieve a target acceleration vector and second distances to account for variances in the first distances;
calculating third distances from reaching the target acceleration vector to reaching [[a]] the zero speed location;
suppressing spikes in the third distances; and
summing the first distances, second distances, and the third distances to determine a total distance from the current location to the zero speed location, where the zero speed indication is located.

Claim 8 (Currently Amended):  A method, comprising: 
determining that an aircraft is landing based on a distance of the aircraft to a zero speed indicator and whether the aircraft is configured for landing;
in response to determining that an aircraft is landing: 
calculating where to locate a zero speed indicator on a display in the aircraft based on [[the]] current flight characteristics by 
calculating a first target acceleration vector according to an azimuth dependent solution;
calculating a second target acceleration vector according to an azimuth independent solution
selecting one of the first target acceleration vector, the second target acceleration vector, or a combination of both the first target acceleration vector and the second target acceleration vector based upon the current flight characteristics of the aircraft whether the azimuth dependent solution converges; and 
calculating a distance from a current location of the aircraft to a zero speed location, based on a location where the selected target acceleration vector is achieved; and
displaying the zero speed indicator at the zero speed location, wherein the zero speed indicator further indicates a location where the aircraft is calculated to reach zero horizontal speed and zero altitude according to a reference glide path based on flight characteristics determined via navigational systems included in the aircraft.

Claim 14 (Currently Amended):  The method of claim 8, further comprising determining that the aircraft is within a[[the]] descent profile by:
	determining that a forward speed of the aircraft is below a speed and deceleration threshold for terminal guidance; and
	determining that at least one of a propeller nacelle, thrust vectoring system, or propulsor of the aircraft is rotated to a down-thrust position from a back-thrust position and landing gear is deployed.

Claim 15 (Currently Amended):  A non-transitory memory storage device including instructions that when executed by a processor perform an operation comprising:
	determining current flight characteristics for an aircraft via navigational sensors included in the aircraft;
	calculating where to locate a zero speed indicator on a display in the aircraft based on the current flight characteristics by:
calculating a first target acceleration vector according to an azimuth dependent solution;
calculating a second target acceleration vector according to an azimuth independent solution
selecting one of the first target acceleration vector, the second target acceleration vector, or a combination of both the first target acceleration vector and the second target acceleration vector based upon the current flight characteristics of the aircraft, and whether the azimuth dependent solution converges; and 
calculating a distance from a current location of the aircraft to a zero speed location, based on a location where the selected target acceleration vector is achieved; and
	projecting the zero speed indicator on the display at the zero speed location.

 Claims 2-5, 7, 10-13, 16-18 and 20 are as originally presented. 
 Claim 19 is as previously presented
 Claim 9 has been previously cancelled.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No known prior art reference anticipates each and every limitation of independent claim 1, 8 or 15, as presently amended.
The closest discovered prior art references includes:
Horne (US 2014/0257601 A1): Horne discloses a runway alerting method and system in which aircraft sensors measure various flight characteristics, including at least ground speed and location (relative to a runway) and provide these to a flight computer.  The computer calculates one or more stopping distances and stopping points (including minimum and “corporate” stopping points) based in part on the sensed aircraft speed and position and where the stopping points, or range of points are provided to a pilot on a flight display as ancillary warnings. [Fig. 1-3, 6; Para. 0002, 0004, 0007-0008, 0020-0024; 0072; claim 1].
Horne teaches the limitations of the independent claims, except that Horne does not specifically disclose or suggest that first and or target acceleration vectors are calculated as azimuth dependent and independence solutions, that a particular target vector is selected based on solution convergence, or that distance to a zero speed point is calculated based on a location at which the selected target acceleration vector is achieved.
Lovering (US 4,368,517): Lovering discloses an aircraft landing display system in which a display may show a projected landing point and a projected stopping point. and also an actual decent indication with respect to a plan indication [Fig. 1-2; Col.1, 50 to Col. 2, 6; Col. 3, 3-35; Col. 3, 66 to Col. 4, 12; Col. 4, 13-33; Col. 6, 4-19].
LeCorre (US 2014/0148980 A1):  LeCorre discloses a method for dynamically determining the position of the stop point of an aircraft and explicitly adding the length of a first phase and second phase to determine length to a stopping point [Fig. 2; Par. 0003-0006, 0013, 0017, 0025-0031].
Horne, Lovering and LeCorre, individually, or in combination, fail to disclose or suggest calculation and selection of first and second target acceleration vectors as claimed.  No other prior art reference has been discovered which teaches this feature, and in combination with the cited references, would render claims 1, 8 or 15 obvious.  These claims are therefore allowable.
Claims 2-7, depending from claim 1; claims 10-14, depending from claim 8; and claims 16-20, depending from claim 15; are allowable, at least because each depends from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/STEPHEN R BURGDORF/           Primary Examiner, AU2684